                GUNTA LAW OFFICES, S.C.
                            _________________________________________________________________________________


                             ATTORNEYS AT LAW                                                                                  Attorneys
                                                                                                                     Gregg J. Gunta, Esq.
                                                                                                                      Ann C. Wirth, Esq.
                                                                                                                Jasmyne M. Baynard, Esq.
                                                                                                                     Kyle R. Moore, Esq.

                                                                                                                                Paralegal
                                                                                                                Christine M. Montgomery
July 23, 2021

VIA ECF FILING

Hon. Nancy Joseph
United States District Court, Eastern District of Wisconsin
517 East Wisconsin Ave.
Milwaukee, WI 53202

RE:    Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660

Dear Judge Joseph:

Please accept this correspondence as the Defendants’ update on the status of the parties’ discovery
disputes as requested during the Court’s July 13, 2021 Status Conference. We are filing this letter
on behalf of the Defendants as the parties have not been able to come to an agreement on the
matters discussed below.
The parties conferred on the status of Defendants’ full compliance with Plainitffs’ Request for
Production of Documents. The remaining documents which are in the possession of the
Defendants, and which have not been produced to Plaintiffs include Ariel Surveillance (drone
footage) and approximately 2261 emails and attachments. I have been informed that with a
protective order the Ariel Surveillance could be produced immediately. With regards to the emails,
I have been informed by the acting police chief that a team of people has been reassigned to
undertake the review and redaction process as some emails contain attachments that need to be
redacted for law enforcement and public safety reasons, and/or because they are derived from
confidential informants or sources.
By way of background, Defendants agreed to produce all email correspondence from the @
Wauwatosa.net server for the following search terms: “curfew" or "emergency declaration" or
"emergency order" or "state of emergency" or "proclamation of emergency" or "The People's
Revolution" or "People's Revolution" "TPR" or "Protest" or "Protesting" or "Police Presence in
the City of Wauwatosa" or "Police Presence in the City of Wauwatosa" for the time period of July
1, 2020 – December 31, 2020. The original email search rendered approximately 7000 emails.
Some of those emails related to COVID-19 emergency proclamations and curfews in general, but
still required counsel to review.




            9898 West Bluemound Road • Suite 2 • Wauwatosa, Wisconsin 53226-4319
                          Phone: (414)
          Case 2:20-cv-01660-NJ        291-7979
                                     Filed      • Fax: (414)
                                            07/23/21     Page291-7960
                                                                1 of 2 Document                                  39
RE: Kathryn Knowlton v. City of Wauwatosa, et al., Case No: 20-CV-01660
July 23, 2021
2



To date Defendants have produced approximately 700 emails from Mayor Dennis McBride;
approximately 2686 emails from the Wauwatosa Common Council; and approximately 244 emails
from the Wauwatosa Police and Fire Commission relating to those search terms. This is in addition
to numerous other documents, videos, electronic communications, police reports, and have
produced or agreed to produce/scheduled 10 depositions.
Defendants have made a good-faith effort to comply with Plaintiffs’ voluminous discovery
requests and are continuing to supplement their responses as documents become available.
Defendants are also in the process of responding to Plaintiffs’ first set of interrogatories and request
for admissions which will be timely produced.
The parties conferred on the parameters of a protective order but were unable to come to an
agreement. As such, Defendants submit with this correspondence a draft of their Proposed
Protective Order. The main issue the parties were not able to agree on relates to the Ariel
Surveillance (drone footage) and specifically, a protective order on the aerial surveillance footage
which depicts law enforcement staging, positioning, and movement prior to any interaction with
the public.
Very truly yours,
/s/ Jasmyne M. Baynard

Jasmyne M. Baynard, WI State Bar No. 1002469
GUNTA LAW OFFICES, S.C.
9898 West Bluemound Road, Suite 2
Wauwatosa, Wisconsin 53226
Telephone: (414) 291-7979
Facsimile: (414) 291-7960
Email: jmb@guntalaw.com




             Case 2:20-cv-01660-NJ Filed 07/23/21 Page 2 of 2 Document 39
